DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
At paragraph [0047], line 2, the phrase “contextual knowledge graph 164” should be “contextual knowledge graph 156.”
Appropriate correction is required.

Claim Objections
Claim 2 objected to because of the following informalities:  
Claim 2, line 5, “the knowledge graph” should be “the contextual knowledge graph.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 11, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala (U.S. Pat. App. Pub. No. 2018/0122371, hereinafter Vangala) in view of Non-Patent Literature to Huang (Weihong Huang, et al. “Contextual knowledge representation, retrieval and interpretation in multimedia e-learning”, INFORMATION REUSE AND INTEGRATION, 2003. IRI 2003. IEEE INTERNATIONAL CONFERENCE ON OCT. 27-29, 2003, PISCATAWAY, NJ, USA, IEEE, 27 October 2003 (2003-10-27), pages 258-265, DOI: 10.1109/IRl.2003.1251422, hereinafter Huang)

Regarding claim 1, Vangala discloses at a computing device, a method for providing voice-based assistance during a presentation, the method comprising (The method described with reference to the systems of the intelligent assistant 130 (computing device) and the “client device 110 is running an instance of presentation software 115, which communicates with [the intelligent assistant 130 through] an assistant server 120”; Vangala, ¶ [0019]); receiving content of a slide deck (“intelligent assistant 130 is operable to retrieve…”(the method includes receiving) “various presentations for self-critique or playback to other persons,” where presentations can include presentation documents such as “pages, paragraphs, slides, [and] spreadsheets.”; Vangala, ¶ [0025]); processing the content of the slide deck (the method includes collecting “contextual data” (contextual knowledge) based on “terms and entities (content) identified in the presentation (slide deck),” thus processing the content of the slide deck.; Vangala, ¶ [0029]); [gathering contextual knowledge]... based on the content of the slide deck (the method includes “enabl[ing] the intelligent assistant 130 to classify and cluster content in the presentation.” The method further “cluster[s] and classif[ies] content in the presentation,” based on “textual content of a presentation document” and the “contextual data in the presentation.” The clustered and classified content (contextual knowledge) is used to interface with a graph database (e.g., KNOWLEDGE GRAPH).; Vangala, ¶¶ [0030], [0031], [0050]); receiving a voice input from a presenter (The method includes receiving “audio data of the user's speech,” where the user's speech comes from a user (presenter).; Vangala, ¶ [0032]); using the contextual knowledge graph, analyzing the voice input to determine an action to be performed by a presentation program during the presentation (Though not expressly described as a contextual knowledge graph, the method further includes using “records received from the reference database” (which were retrieved based on the contextual knowledge by the intelligent assistant 130) in conjunction with  “audio data of the user's speech” to “analyze speech patterns of the current audio data against speech patterns in historic data stored in the personal data platform 150 to provide analysis of the user's current presentation style,” where the action to be performed is analysis of the user's current presentation style; Vangala, ¶¶ [0031], [0032]); translating the action into one or more commands executable by the presentation program to perform the action (The method further translates the action of “analysis of the user's current presentation style” using a “feedback aggregator 270, which enables the intelligent assistant 130 to receive the outputs from the other modules and provide a meaningful abstraction and a schema for any textual feedback (one or more commands) that the presentation software 115 can receive and implement for the user (executable by the presentation program to perform the action)”; Vangala, ¶ [0033]); and sending, to a client device executing the presentation program, the one or more commands (the method includes “an alert or status message is generated (by the intelligent assistant 130 through the feedback aggregator 270) for display on a presenter view (not the audience view) of the presentation software 115 when the speech analysis framework 260 has determined that the presenter is talking too fast/slow/loud/quiet,” where the Vangala, ¶ [0033]). However, Vangala fails to expressly recite populating a contextual knowledge graph [from contextual knowledge].

Huang teaches “generic contextual knowledge operation infrastructure” for use in multimedia e-Learning. (Huang, pg. 258, rt column, top of ¶2).  Regarding claim 1, Huang teaches populating a contextual knowledge graph [from the contextual knowledge] (Discloses the formation of a contextual knowledge representation (graph) based on “knowledge objects… intuitive descriptions… abstract descriptions… [and] scenario description” (the contextual knowledge) which are abstracted from “resources includ[ing] several slides with annotations, figures, and some multimedia animation” (the presentation); Huang, pg. 260, rt column, top of ¶ 2).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala to incorporate the teachings of Huang to include populating a contextual knowledge graph [from contextual knowledge]. As recognized by Huang, the contextual knowledge management framework described here can help improve traditional e-Learning “from an individual multimedia information object management level up to a semantic context-aware knowledge management level, and consequently support more intelligent e-Leaming.” (Huang, pg. 258, rt column, middle of ¶1).  

Regarding claim 3, the rejection of claim 1 is incorporated. Vangala further discloses wherein receiving the content of the slide deck comprises receiving one or more of text data and image data (The presentation data can include “an image in the presentation …” as well as “ the textual content of a presentation document” thus the content of the presentation Vangala, ¶ [0030]).

Regarding claim 7, the rejection of claim 1 is incorporated. Vangala further discloses wherein the one or more commands are executable to add one or more notes or reminders to the slide deck during the presentation (“an intelligent assistant 130 records speech as text for insertion as notes into the presentation file during a practice run,” where the insertion of notes into the presentation file is the one or more commands which are executed to add one or more notes or reminders, and during a practice run is during the presentation; Vangala, ¶ [0035]).


Regarding claim 11, Vangala discloses a computing device, comprising (the intelligent assistant 130 with reference to computing device 500 and client device 110 described with reference to mobile computing device 600; Vangala, ¶ [0019], [0020], [0059], [0064]): a logic subsystem comprising a processor (processing unit 502 and processor 660; Vangala, ¶¶ [0059], [0069]); and a memory storing instructions executable by the logic subsystem to (“system memory 504… for storage of information, such as computer readable instructions, data structures, or program modules” and “one or more application programs 650 are loaded into the memory 662 and run on or in association with the operating system 664”; Vangala, ¶¶ [0062], [0066]): receive content of a slide deck (“intelligent assistant 130 is operable to retrieve…”(the instructions includes receiving) “various presentations for self-critique or playback to other persons,” where presentations can include presentation documents such as “pages, paragraphs, slides, [and] spreadsheets.”; Vangala, ¶ [0025]); process the content of the slide deck (the instructions include collecting “contextual data” (contextual knowledge) based on “terms and entities (content) identified in the presentation (slide deck),” thus processing the content of the slide deck.; Vangala, ¶ [0029]); [gather contextual knowledge]... based on the content of the slide deck (the instructions include “enabl[ing] the intelligent assistant 130 to Vangala, ¶¶ [0030], [0031], [0050]); receive a voice input from a presenter (The instructions include receiving “audio data of the user's speech,” where the user's speech comes from a user (presenter).; Vangala, ¶ [0032]); using the contextual knowledge graph, analyze the voice input to determine an action to be performed by a presentation program during the presentation (Though not expressly described as a contextual knowledge graph, the instructions further includes using “records received from the reference database” (which were retrieved based on the contextual knowledge by the intelligent assistant 130) in conjunction with  “audio data of the user's speech” to “analyze speech patterns of the current audio data against speech patterns in historic data stored in the personal data platform 150 to provide analysis of the user's current presentation style,” where the action to be performed is analysis of the user's current presentation style; Vangala, ¶ [0032]); translate the action into one or more commands executable by the presentation program to perform the action (The instructions further translate the action of “analysis of the user's current presentation style” using a “feedback aggregator 270, which enables the intelligent assistant 130 to receive the outputs from the other modules and provide a meaningful abstraction and a schema for any textual feedback (one or more commands) that the presentation software 115 can receive and implement for the user (executable by the presentation program to perform the action)”; Vangala, ¶ [0033]); and send, to a client device executing the presentation program, the one or more commands (the instructions further include “an alert or status message is generated (by the intelligent assistant 130 through the feedback aggregator 270) for display on a presenter view (not the audience view) of the presentation software 115 when the speech analysis framework 260 has determined that the presenter is talking too fast/slow/loud/quiet,” where the “alert or status message” (the one or Vangala, ¶ [0033]). However, Vangala fails to expressly recite populating a contextual knowledge graph [from contextual knowledge].

The relevance of Huang is disclosed above with reference to claim 1.  Regarding claim 11, Huang teaches populating a contextual knowledge graph [from the contextual knowledge] (Discloses the formation of a contextual knowledge representation (graph) based on “knowledge objects… intuitive descriptions… abstract descriptions… [and] scenario description” (the contextual knowledge) which are abstracted from “resources includ[ing] several slides with annotations, figures, and some multimedia animation” (the presentation); Huang, pg. 260, rt column, top of ¶ 2).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala to incorporate the teachings of Huang to include populating a contextual knowledge graph [from contextual knowledge]. As recognized by Huang, the contextual knowledge management framework described here can help improve traditional e-Learning “from an individual multimedia information object management level up to a semantic context-aware knowledge management level, and consequently support more intelligent e-Leaming.” (Huang, pg. 258, rt column, middle of ¶1).

Regarding claim 13, the rejection of claim 11 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above. 

Regarding claim 16, the rejection of claim 11 is incorporated. Claim 16 is substantially the same as claim 7 and is therefore rejected under the same rationale as above. 

Regarding claim 20, Vangala discloses a computing device, comprising (the intelligent assistant 130 with reference to computing device 500 and client device 110 described with reference to mobile computing device 600; Vangala, ¶ [0019], [0020], [0059], [0064]): a logic subsystem comprising a processor (processing unit 502 and processor 660; Vangala, ¶¶ [0059], [0069]); and a memory storing instructions executable by the logic subsystem to (“system memory 504… for storage of information, such as computer readable instructions, data structures, or program modules” and “one or more application programs 650 are loaded into the memory 662 and run on or in association with the operating system 664”; Vangala, ¶¶ [0062], [0066]): receive content of a slide deck (the instructions include receiving “various presentations for self-critique or playback to other persons,” where presentations can include presentation documents such as “pages, paragraphs, slides, [and] spreadsheets.”; Vangala, ¶ [0025]); process the content of the slide deck (the instructions include collecting “contextual data” (contextual knowledge) based on “terms and entities (content) identified in the presentation (slide deck),” thus processing the content of the slide deck.; Vangala, ¶ [0029]); [gather contextual knowledge]... based on the content of the slide deck (the instructions include “enabl[ing] the intelligent assistant 130 to classify and cluster content in the presentation.” The method further “cluster[s] and classif[ies] content in the presentation,” based on “textual content of a presentation document” and the “contextual data in the presentation.” The clustered and classified content (contextual knowledge) is used to interface with a graph database (e.g., KNOWLEDGE GRAPH).; Vangala, ¶¶ [0030], [0031], [0050]); receive a voice input from a presenter (“intelligent assistant 130 is operable to retrieve…”(the instructions includes receiving) “audio data of the user's speech,” where the user's speech is voice input which comes from a user (presenter).; Vangala, ¶ [0032]); using the contextual knowledge graph, analyze the voice input to determine an action to be performed by a presentation program during the presentation (Though not expressly described as a contextual knowledge Vangala, ¶ [0032]); translate the action into one or more commands executable by the presentation program to perform the action (The instructions further translate the action of “analysis of the user's current presentation style” using a “feedback aggregator 270, which enables the intelligent assistant 130 to receive the outputs from the other modules and provide a meaningful abstraction and a schema for any textual feedback (one or more commands) that the presentation software 115 can receive and implement for the user (executable by the presentation program to perform the action)”; Vangala, ¶ [0033]); control the presentation program to execute the one or more commands (the instructions further include “an alert or status message is generated for display on a presenter view (not the audience view) of the presentation software 115 when the speech analysis framework 260 has determined that the presenter is talking too fast/slow/loud/quiet,” where the “alert or status message” (the one or more commands) are executed by the “intelligent assistant 130 [on] a separate system hosted by the assistant server 120”; Vangala, ¶¶ [0033]; [0018]); and send, to a client device, display output resulting from execution of the one or more commands (“assistant server 120 is in communication with the intelligent assistant 130 to communicate…” the “alert or status message…for display on a presenter view” (sent to the client device); Vangala, ¶¶ [0018], [0033]). However, Vangala fails to expressly recite populating a contextual knowledge graph [from contextual knowledge].

The relevance of Huang is disclosed above with reference to claim 1.  Regarding claim 20, Huang teaches populating a contextual knowledge graph [from the contextual knowledge] (Discloses the formation of a contextual knowledge representation (graph) based on “knowledge objects… intuitive descriptions… abstract descriptions… [and] scenario description” (the contextual knowledge) which are abstracted from “resources includ[ing] several slides with annotations, figures, and some multimedia animation” (the presentation); Huang, pg. 260, rt column, top of ¶ 2).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala to incorporate the teachings of Huang to include populating a contextual knowledge graph [from contextual knowledge]. As recognized by Huang, the contextual knowledge management framework described here can help improve traditional e-Learning “from an individual multimedia information object management level up to a semantic context-aware knowledge management level, and consequently support more intelligent e-Leaming.” (Huang, pg. 258, rt column, middle of ¶1).  

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala and Huang as applied to claims 1 and 11 above, and further in view of Cerqueira (U.S. Pat. App. Pub. No. 2019/0087780, hereinafter Cerqueira)

Regarding claim 2, the rejection of claim 1 is incorporated. Vangala and Huang disclose all of the elements of the current invention as stated above. However, Vangala and Huang fail to expressly recite further comprising: receiving speech information comprising one or more of presenter speech spoken by the presenter and audience speech spoken by one or more audience members; analyzing the speech information; and populating the knowledge graph with additional information based on the speech information.

Cerqueira teaches systems and methods for “extract[ing] and enrich[ing] slide presentations from multimodal content.” (Cerqueira, ¶ [0001]). Regarding claim 2, Cerqueira teaches  further comprising: receiving speech information comprising one or more of presenter speech spoken by the presenter and audience speech spoken by one or more audience members (“Speech to text, tone analysis, NLP and text understanding are performed on regions of the audience speech 78 and the presenter 76 to generate, notes 84, text 82 and graphics 80 in the presentation 60,” which includes receiving “presenter (speech) 76” spoken by a presenter and “audience speech 78” spoken by one or more audience members.; Cerqueira, ¶ [0047]); analyzing the speech information (“Speech to text, tone analysis, NLP and text understanding” are types of analysis performed on the speech information from the presenter and the audience.; Cerqueira, ¶ [0047]); and populating the knowledge graph with additional information based on the speech information (“the system learns from the process and registers all relevant information in its knowledge base,” where a knowledge base includes knowledge graphs, and where “the process” includes the analysis of speech and “the generation of notes 84, text 82, and graphics 80” based on the speech; Cerqueira, ¶¶ [0037], [0047]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala as modified by the contextual knowledge graphing elements of Huang to incorporate the teachings of Cerqueira to include further comprising: receiving speech information comprising one or more of presenter speech spoken by the presenter and audience speech spoken by one or more audience members; analyzing the speech information; and populating the knowledge graph with additional information based on the speech information. As recognized by Cerqueira, “processing the audio synchronized with the object being presented in each slide…[can] enhance semantics and understanding” of the elements of the presentation. (Cerqueira, ¶ [0005]).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala and Huang as applied to claim 1 and 11 above, and further in view of Kale (U.S. Pat. App. Pub. No. 2018/0052884, hereinafter Kale)

Regarding claim 4, the rejection of claim 1 is incorporated. Vangala and Huang disclose all of the elements of the current invention as stated above. However, Vangala and Huang fail to expressly recite further comprising: after receiving the voice input, determining a prompt; sending, to the client device executing the presentation program, one or more prompt commands executable to provide the prompt to the presenter; receiving a voice response from the presenter in response to the prompt; analyzing the voice response; and using the analyzed voice response and the contextual knowledge graph, proceeding to determine the action to be performed by the presentation program.

Kale teaches systems and methods for knowledge graph construction. (Kale, ¶ [0006]). Regarding claim 4, Kale teaches further comprising:  after receiving the voice input, determining a prompt (“The NLU component 214 may generally transform formal and informal natural language user inputs into a more formal, machine-readable, structured representation of a user's query.” where “if there is missing information needed to fully resolve a user query ...” the method can then “prompt the user to further refine the user's requirements via additional input.”; Kale, ¶¶ [0077], [0086]); sending, to the client device executing the presentation program, one or more prompt commands executable to provide the prompt to the presenter (“prompt[ing] the user” is performed through the “dialog manager 216” as part of a “intelligent personal assistant system 106,” where the “intelligent personal assistant system 106 … include[s] a front end component 202 (FE)… [and the] output of the front end component 202 Kale, ¶¶ [0086], [0076], [0035]); receiving a voice response from the presenter in response to the prompt (The method further includes collecting “further data provided by a user in response to machine-generated prompts from the dialog manager 216 in a multi-turn interactive dialog.” through “formal and informal natural language user inputs (voice response from the presenter)”; Kale, ¶ [0077]); analyzing the voice response (The response is also analyzed “to further refine the user's requirements via additional input.”; Kale, ¶ [0086]); and using the analyzed voice response and the contextual knowledge graph, proceeding to determine the action to be performed by the presentation program (the method includes using “the knowledge graph 808… to adjust the information it contains and shares both with other sub-components within the NLU component 214 and externally, e.g. with the dialog manager 216,” thus incorporating the initial query from the NLU component, and the dialog information from the dialog manager (the analyzed voice response) where the updated knowledge graph is used for determining subsequent action such as “divination of user intent underlying a user query, and yielding faster and better targeted searches.”; Kale, ¶¶ [0088], [0092]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala as modified by the contextual knowledge graphing elements of Huang to incorporate the teachings of Kale to include further comprising: after receiving the voice input, determining a prompt; sending, to the client device executing the presentation program, one or more prompt commands executable to provide the prompt to the presenter; receiving a voice response from the presenter in response to the prompt; analyzing the voice response; and using the analyzed Kale. (Kale, ¶¶ [0091], [0092])

Regarding claim 5, the rejection of claim 4 is incorporated. Vangala and Huang disclose all of the elements of the current invention as stated above. However, Vangala and Huang fail to expressly recite wherein analyzing the voice input comprises determining an intent of the presenter.

The relevance of Kale is disclosed above with reference to claim 4. Regarding claim 5, Kale further discloses wherein analyzing the voice input comprises determining an intent of the presenter (“The NLU component 214 may operate to parse user inputs and help determine the user intent and intent-related parameters,” where user inputs (inputs from the presenter) can be “formal and informal natural language (voice) user inputs”; Kale, ¶¶ [0076], [0077]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala as modified by the contextual knowledge graphing elements of Huang to incorporate the teachings of Kale to include wherein analyzing the voice input comprises determining an intent of the presenter. The systems and methods described here can help “reduce mistakes” and “provide the most relevant results to a user,” as recognized by Kale. (Kale, ¶¶ [0091], [0092])

Regarding claim 14, the rejection of claim 11 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 11 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala and Huang as applied to claim 1 above, and further in view of Roberts (U.S. Pat. App. Pub. No. 2017/0092273, hereinafter Roberts)

Regarding claim 6, the rejection of claim 1 is incorporated. Vangala and Huang disclose all of the elements of the current invention as stated above. However, Vangala and Huang fail to expressly recite wherein analyzing the voice input further comprises using another knowledge graph in addition to the contextual knowledge graph to determine the action to be performed by the presentation program during the presentation.

Roberts teaches “contextually aware digital assistant that can perform actions based on the user's current and background context.” (Roberts, ¶ [0003]). Regarding claim 6, Roberts teaches wherein analyzing the voice input further comprises using another knowledge graph in addition to the contextual knowledge graph (the method can include input analysis using “information from [a] background knowledge graph (another knowledge graph) based on the contextual data from [a] foreground knowledge graph (contextual knowledge graph)” where “[t]he user interfaces with an intelligent, contextually aware personal digital assistant that uses natural language processing to understand the user's sentences (voice input) and respond to questions or perform actions for the user.”; Roberts, ¶¶ [0028], [0020]) to determine the action to be performed by the presentation program during the presentation (to determine arguments which can be “passed to the selected action module…to perform actions for the user”; Roberts, ¶¶ [0028], [0029]).

Vangala as modified by the contextual knowledge graphing elements of Huang to incorporate the teachings of Roberts to include wherein analyzing the voice input further comprises using another knowledge graph in addition to the contextual knowledge graph to determine the action to be performed by the presentation program during the presentation. The “current context in a foreground knowledge graph and background information in a background knowledge graph” described in Roberts provides a “deep understanding of the user's state…” and allows the system to provide more relevant responses to queries and to “respond to contextual situations in the user's digital and physical environments.” (Roberts, ¶ [0021], [0022]).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala and Huang as applied to claims 1 and 11 above, and further in view of Meshram (U.S. Pat. App. Pub. No. 2020/0105251, hereinafter Meshram).

Regarding claim 8, the rejection of claim 1 is incorporated. Vangala and Huang disclose all of the elements of the current invention as stated above. However, Vangala and Huang fail to expressly recite wherein the one or more commands are executable to navigate within the slide deck.

Meshram teaches vocal triggers for transitioning through a slide presentation. (Meshram, ¶ [0013]). Regarding claim 8, Meshram teaches wherein the one or more commands are executable to navigate within the slide deck (“in response to detecting a trigger phrase...a slide transition request ...may be transmitted to the slide presentation system,” where the “slide Meshram, ¶¶ [0043], [0044]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala as modified by the contextual knowledge graphing elements of Huang to incorporate the teachings of Meshram to include wherein the one or more commands are executable to navigate within the slide deck. The systems and methods described here can make giving a presentation easier by helping avoid mistakes and the use of cumbersome remotes which are subject to user error, as recognized by Meshram. (Meshram, ¶ [0001]).

Regarding claim 17, the rejection of claim 11 is incorporated. Claim 17 is substantially the same as claim 8 and is therefore rejected under the same rationale as above.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala and Huang as applied to claims 1 and 11 above, and further in view of Stachowsky (U.S. Pat. App. Pub. No. 2018/0007340, hereinafter Stachowsky).

Regarding claim 9, the rejection of claim 1 is incorporated. Vangala and Huang disclose all of the elements of the current invention as stated above. However, Vangala and Huang fail to expressly recite wherein the one or more commands are executable to zoom into or zoom out of a slide, or to zoom into or zoom out of objects within the slide.

Stachowsky teaches systems and methods for optimizing viewing for navigating content. (Stachowsky, ¶ [0005]). Regarding claim 9, Stachowsky teaches wherein the one or more commands are executable to zoom into or zoom out of a slide (The method includes “a zoom implementation and other content manipulation” being able to “be controlled using voice Stachowsky, ¶¶ [0069], [0064], [0056]) or to zoom into or zoom out of objects within the slide (zooming in or out on “items” which can be placed in “images,” where images can be slides; Stachowsky, ¶¶ [0088], [0064]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala as modified by the contextual knowledge graphing elements of Huang to incorporate the teachings of Stachowsky to include wherein the one or more commands are executable to zoom into or zoom out of a slide, or to zoom into or zoom out of objects within the slide. The zoom manipulation described here allows a user to easily read and view elements on the display, as recognized by Stachowsky. (Stachowsky, ¶ [0064]).

Regarding claim 18, the rejection of claim 11 is incorporated. Claim 18 is substantially the same as claim 9 and is therefore rejected under the same rationale as above.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala and Huang as applied to claims 1 and 11 above, and further in view of Ehlen (U.S. Pat. App. Pub. No. 2015/0379094, hereinafter Ehlen).

Regarding claim 10, the rejection of claim 1 is incorporated. Vangala and Huang disclose all of the elements of the current invention as stated above. However, Vangala and Huang fail to expressly recite wherein the one or more commands are executable to select one or more objects within the slide deck.

Ehlen teaches a “user-directed content-based control element that will allow a presenter to most effectively navigate the material in a presentation for their audience.” (Ehlen, ¶ [0009]). Regarding claim 10, Ehlen teaches wherein the one or more commands are executable to select one or more objects within the slide deck (the method discloses “the computing device receives the presenter selection” in the form of a speech query, then “the computing device displays the selected segment on the audience display,” including selecting “images… audio clips, video clips, or other features” within a slide, thus selecting one or more objects within a slide deck; Ehlen, ¶¶ [0035], [0046]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent presentation assistant of Vangala as modified by the contextual knowledge graphing elements of Huang to incorporate the teachings of Ehlen to include wherein the one or more commands are executable to select one or more objects within the slide deck. The systems and methods described here “[control] the content available to a presenter without interrupting the presentation as viewed by the audience,” as recognized by Ehlen. (Ehlen, ¶¶ [0007], [0008]).

Regarding claim 19, the rejection of claim 11 is incorporated. Claim 19 is substantially the same as claim 10 and is therefore rejected under the same rationale as above.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dey et al. (U.S. Pat. App. Pub. No. 2003/0061028) systems and methods for mapping multimedia (video, audio, graphics, etc.) presentation annotations to ontologies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

03/25/2021